

Exhibit 10.12


SPLIT DOLLAR AGREEMENT
 
This Split Dollar Agreement (hereinafter referred to as the "Agreement") is
entered into this 2nd day of March, 1995, by and between Frozen Food Express
Industries, Inc., a Texas corporation (herein referred to as the "Corporation")
and Weldon Alvis Robertson, as Trustee of The Robertson Irrevocable 1995 Trust,
created by Charles Garland Robertson and Eleanor Elaine Robertson, as settlors,
and dated March 1, 1995 (herein referred to as the "Trustee");
WHEREAS, the Trustee of The Robertson Irrevocable 1995 Trust (herein. the
"Trust") has insured the joint lives of Charles Garland Robertson and Eleanor
Elaine Robertson, for the benefit and protection of their family, the primary
beneficiaries of the Trust, under certain policies of life insurance
(hereinafter collectively referred to as the "Policy"), which are described in
Exhibit "A" attached hereto and by this reference made a part hereof, and which
were issued to the Trustee by Transamerica Occidental Life Insurance Company
(hereinafter referred to as the "Insurer");
WHEREAS, the Corporation is willing to pay a portion of the premiums due on the
Policy on the terms and conditions hereinafter set forth;
WHEREAS, the Trust is the owner of the Policy and, as such, possess all
incidents of ownership in and to the Policy;
WHEREAS, the Corporation wishes to have the Policy collaterally assigned to it
by the Trustee, in order to secure the repayments of (i) the total amount which
the Corporation will pay toward the premiums on the Policy and (ii) the total
amount which the Corporation has previously paid toward premiums on that certain
policy of insurance insuring the joint lives of Charles Garland Robertson and
Eleanor Elaine Robertson, bearing policy number 8842951, and issued by
Massachusetts Mutual Life Insurance Company (herein the "Massachusetts Life
Insurance Policy")






less any sums previously received by the Corporation with respect to the
Massachusetts Life Insurance Policy; and
WHEREAS, the parties intend that by such collateral assignment the Corporation
shall receive only the right to such repayment, with the Trustee retaining all
other ownership rights in the Policy, as specified herein;
NOW, THEREFORE, in consideration of the mutual covenants contained herein, it is
agreed between the parties hereto as follows:
1. Purchase of Policy. The Trust has contemporaneously purchased the Policy from
the Insurer. The parties hereto agree that they will take all necessary action
to cause the Insurer to issue the Policy, and shall take any further action
which may be necessary to cause the Policy to conform to the provisions of this
Agreement. The parties hereto agree that the Policy shall be subject to the
terms and conditions of this Agreement and of the collateral assignment filed
with the Insurer relating to the Policy.
2. Ownership of Policy. The Trust is the sole and absolute owner of the Policy,
and may exercise all ownership rights granted to the owner thereof by the terms
of the Policy, except as may otherwise be provided herein. The number, face
amount, and plan of insurance of the Policy is recorded on Schedule "A".
It is the intention of the parties to this Agreement and the collateral
assignment executed by the Trust to the Corporation in connection herewith that
the Trust shall retain all rights which the Policy grants to the owner thereof;
the sole right of the Corporation hereunder shall be to be repaid the total
amount which it has paid toward the premiums on each of the Policy and the
Massachusetts Life Insurance Policy, less any sums previously received by the
Corporation with respect to the Massachusetts Life Insurance Policy.
Specifically, but without limitation, the Corporation shall






neither have nor exercise any right as collateral assignee of the Policy which
could in any way defeat or impair the Trust's right to receive the cash
surrender value or the death proceeds of the Policy in excess of the amount due
the Corporation hereunder. All provisions of this Agreement and of such
collateral assignment shall be construed so as to carry out such intention.
3. Payment of Premiums. Except as otherwise provided herein, on or before the
due date of each Policy premium, or within the grace period provided therein,
the Corporation shall pay the Trust an amount equal to the portion of the
Policy's premium which exceeds the cost of current life insurance protection on
the joint lives of Charles Garland Robertson and Eleanor. Elaine Robertson,
measured by the lower of the PS 38 cost or the Insurer's current published
premium rate for such annually renewable term insurance for standard risks (as
such items are determined in accordance with applicable Treasury Department
rulings, regulations and tables, including without way of limitation, Revenue
Ruling 55-747, Revenue Ruling 66-110, and Revenue Ruling 67-154). It is the
intention under this Section 3 that the Corporation pay only that amount of the
insurance premiums that is in excess. Upon receipt of the amount which the
Corporation is required to contribute to the Trust under this Section 3, the
Trustee shall pay the full amount of the premium to Insurer on or before the
date of each Policy premium, or within the grace period provided therein.
4.  Oblination of Trust to Corporation. The Trust shall be obligated to repay to
the Corporation the total amount of the premiums on the Policy paid by the
Corporation hereunder and the total amount of the premiums previously paid on
the Massachusetts Life Insurance Policy by the Corporation (less any sums
previously received by the Corporation with respect to the Massachusetts Life
Insurance Policy), as hereinafter provided.
5. Collateral Assignment. To secure the repayment to the Corporation of the
total amount of the premiums on the Policy paid by the Corporation hereunder and
the total amount of the premiums previously paid on the Massachusetts Life
Insurance Policy by the Corporation (less any sums previously received by the
Corporation with respect to the Massachusetts Life Insurance Policy), the Trust
has, contemporaneously herewith, assigned the Policy to the Corporation as
collateral, under a form approved by the Insurer for such assignments, which
collateral assignment specifically provides that the sole right of the
Corporation thereunder is to be repaid the total amount it has paid toward
premiums on the Policy hereunder and the total amount that the Corporation
previously paid toward premiums on the Massachusetts Life Insurance Policy (less
any sums previously received by the Corporation with respect to the
Massachusetts Life Insurance Policy). Such repayment shall be made from the cash
surrender value of the Policy (as defined therein) if this Agreement is
terminated or if the Trust surrenders or cancels the Policy, or from the death
proceeds of the Policy if Charles Garland Robertson and Eleanor Elaine Robertson
should die while the Policy and this Agreement remain in force. In no event
shall have the Corporation have any right to borrow against or make withdrawals
from the Policy, to surrender or cancel the Policy, or to take any other action
which would impair or defeat the rights of the Trust in and to the Policy. The
collateral assignment of the Policy to the Corporation hereunder shall not be
terminated, altered or amended by the Trust while this Agreement is in effect
without the prior consent of the Corporation. The parties hereto agree to take
all action necessary to cause such collateral assignment to conform to the
provisions of this Agreement.
6. Limitations on Trust's Right in Policy. The Trust shall take no action with
respect to the Policy which would in way compromise or jeopardize the
Corporation's right to be repaid the total amount it has paid toward premiums on
the Policy and the total amount the Corporation previously paid toward premiums
on the Massachusetts Life Insurance Policy (less any sums previously received by
the Corporation with respect to the Massachusetts Life Insurance Policy) while
this Agreement is in effect.
The Trust may pledge or assign the Policy, subject to the terms and conditions
of this Agreement, in order to secure a loan from the Insurer or from a third
party, in an amount which will not exceed the cash surrender value of the Policy
(as defined therein) as of the date to which premiums have been paid, less the
total amount paid toward the premiums on the Policy by the Corporation hereunder
and the total amount that the Corporation has previously paid toward premiums on
the Massachusetts Life Insurance Policy (less any sums previously received by
the Corporation with respect to the Massachusetts Life Insurance Policy).
Interest charges on such loan shall be the responsibility of and be paid by the
Trust. For any Policy year in which the Trust borrows hereunder, the Corporation
shall be correspondingly relieved of its obligation to pay any amounts toward
premiums hereunder for such Policy year, to the extent of such borrowing.
The Trust shall have the sole right to surrender or cancel the Policy, and to
receive the full cash surrender value of the Policy directly from the Insurer.
Upon the surrender or cancellation of the Policy, the Corporation shall have the
unqualified right to receive a portion of the cash surrender value equal to the
total amount of the premiums paid by it hereunder. Immediately upon receipt of
the cash value of the Policy from the Insurer, the Trust shall remit to the
Corporation that portion of the cash surrender value to which it is entitled
hereunder and shall retain the balance, if any. Upon such receipt and payment,
this Agreement shall thereupon terminate.
7. Collection of Death Proceeds. Upon the death of the latter to die of Charles
Garland Robertson and Eleanor Elaine Robertson, the Corporation and the Trust
shall cooperate to take whatever action is necessary to collect the death
benefit provided under the Policy. When such benefit has been collected and the
Corporation is paid as provided herein, this Agreement shall thereupon terminate
and the parties shall have no further obligation to each other hereunder.
Upon the death of the latter to die Charles Garland Robertson and Eleanor Elaine
Robertson, the Corporation shall have the unqualified right to receive a portion
of such death benefit equal to the total amount of the premiums paid by it
hereunder and the total amount of the premiums previously paid by the
Corporation toward premiums on the Massachusetts Life Insurance Policy (less any
sums previously received by the Corporation with respect to the Massachusetts
Life insurance Policy). The balance of the death benefit provided under the
Policy, if any, shall be paid directly to the Trust. In no event shall the total
amount payable to the Corporation hereunder exceed the Policy proceeds payable
at the death of the latter to die of Charles Garland Robertson and Eleanor
Elaine Robertson. No amount shall be. paid from such death benefit to the Trust
until the full amount due the Corporation hereunder has been. paid. The parties
hereto agree that the beneficiary designation provision of the Policy shall
conform to the provisions hereof.
Notwithstanding any provision hereof to the contrary, in the event that, for any
reason whatsoever, no death benefit is payable under the Policy upon the death
of the latter to die of Charles Garland Robertson and Eleanor Elaine Robertson
and in lieu thereof the Insurer refunds all or any part of the premiums paid for
the Policy, the Corporation and the Trust shall have the unqualified right to
share such premiums based on the respective cumulative contributions by the
Corporation (including premiums paid by the Corporation toward the Massachusetts
Life Insurance Policy, less any sums previously received by the Corporation with
respect to the Massachusetts Life Insurance Policy) and the Trust, whereupon
this Agreement shall terminate.
8. Termination of the Agreement During Lifetime of Charles Garland Robertson
or Eleanor Elaine Robertson. This Agreement shall terminate, during the lifetime
of Charles Garland Robertson or Eleanor Elaine Robertson, without notice, upon
the total cessation of the Corporation's business or the bankruptcy,
receivership or dissolution of the Corporation. In addition, the Trust may
terminate this Agreement, while no premium under the Policy is overdue, by
written notice to the Corporation. Such termination shall be effective as of the
date of such notice.
For sixty (60) days after the date of the termination of the Agreement during
the lifetime of Charles Garland Robertson or Eleanor Elaine Robertson, the Trust
shall have the option of obtaining the release of the collateral assignment of
the Policy given by the Trust to the Corporation pursuant hereto. To obtain such
release, the Trust shall repay to the Corporation the total amount of the
premium payments made by the Corporation hereunder toward the Policy and the
total amount of the premium payments previously made by the Corporation toward
the Massachusetts Life Insurance Policy (less any sums previously received by
the Corporation with respect to the Massachusetts Life Insurance Policy). Upon
receipt of such amount, the Corporation shall release the collateral assignment
of the Policy by the execution and delivery of an appropriate instrument of
release.
If the Trust fails to exercise the option described in the foregoing paragraph
within such sixty (60) day period, then, at the written request of the
Corporation, the Trust shall execute any document or documents required by the
Insurer to transfer the interest of the Trust in the Policy to the Corporation.
Alternatively, the Corporation may enforce its right to be repaid the total
amount of the premiums on the Policy paid by it hereunder from the cash
surrender value of the Policy under the collateral assignment of the Policy;
provided, that in the event the cash surrender value of the Policy exceeds the
total amount due to the Corporation, such excess shall be paid to the Trust.
Thereafter, neither the Trust nor its assigns, successors, or beneficiaries
shall have any further interest in and to the Policy, either under the terms
thereof or under this Agreement. Upon the Corporation's receipt of the Policy or
the cash surrender value as provided in this paragraph, this Agreement shall
thereupon terminate.
9. Additional Policy Benefits and Riders. The Trust may add a rider to the
Policy on the joint lives of Charles Garland Robertson and Eleanor Elaine
Robertson acquired pursuant to the terms of this Agreement for the benefit of
the Trust. Upon written request by the Corporation, the Trust may add a rider to
the Policy for the benefit of the Corporation. Any additional premium for any
rider which is added to the Policy shall be paid by the party which will be
entitled to receive the proceeds of the rider.
10. Insurer Not a Party. Transamerica Occidental Life Insurance Company shall be
fully discharged from any and all liability under the terms of the Policy upon
payment or other performance of its obligations in accordance with the terms of
the Policy. No. provisions of this Agreement, nor any modification or amendment
hereof, shall in any way be construed as enlarging, changing, varying, or in any
other way affecting the obligations of the Insurer as expressly provided in the
Policy, except insofar as the provisions hereof are made a part for the Policy
by the collateral assignment executed by the Trust and filed with the Insurer in
connection herewith. Transamerica Occidental Life Insurance Company is not a
party to this Agreement and is in no way responsible for its terms, conditions
and provisions.
11. Amendment of Agreement. This Agreement shall not be modified or amended
except by a writing signed by the Corporation and the Trust.
12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Corporation and its successors and assigns, and the Trust, and
its respective successors, assigns, beneficiaries, and trustees.
13. State Law. This Agreement shall be subject to, governed by, and construed in
accordance with the laws of the State of Texas.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first stated.
 
ATTEST: FROZEN FOOD EXPRESS INDUSTRIES, INC.
 


By: /s/ Leonard W. Bartholomew              By: /s/ Burl G. Cott   
  Leonard W. Bartholomew, Secretary        Burl G. Cott, Senior Vice President


 
THE ROBERTSON IRREVOCABLE 1995 TRUST
 
                       By: /s/ Weldon Alvis Robertson  
Weldon Alvis Robertson, Trustee of
The Robertson Irrevocable 1995 Trust




















Exhibit A


The following life insurance policies are subject to the attached Split Dollar
Agreement:


Insurer: Transamerica Occidental Life Insurance Company
Insured: Charles Garland Robertson and Eleanor Elaine Robertson Policy
Number: 92505150
Face Amount: $5,709,710.00
Date of Issuance: March 2, 1995




